[Cite as State v. Brown, 2022-Ohio-3736.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                            No. 111203
                v.                                :

WYNZO BROWN,                                      :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: October 20, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-655304-A


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney and Eric Collins, Assistant Prosecuting
                Attorney, for appellee.

                Allison F. Hibbard, for appellant.

EMANUELLA D. GROVES, J.:

                Defendant-appellant Wynzo Brown (“Brown”) appeals the imposition

of a driver’s license suspension after a guilty plea to attempted failure to comply and

other charges. For the following reasons, we reverse and remand.
Factual and Procedural History

            On December 6, 2020, Brown’s then-girlfriend, Keyla Davis (“Davis”),

alleged Brown threw a drink in her face and then punched her repeatedly in the

head. Also, Brown told Davis that she would not live to see Christmas.

            On December 7, 2020, Brown arrived at Davis’s residence and took her

vehicle. Davis’s mother called the police and identified the car and license number.

Police located the car near Bluestone Road and initiated lights and sirens. Brown

responded by activating his hazard lights but did not stop. Brown reached speeds of

up to 60 m.p.h. in a 25 m.p.h. zone. He also failed to stop at two stop signs and

weaved around several vehicles to evade Cleveland Heights police.             Brown

eventually stopped at his sister’s residence where he exited the vehicle. Officers

ordered Brown to the ground. He refused and insisted that “[y]ou gotta kill me,

man” and “shoot me.” Brown was eventually arrested.

            On December 28, 2020, Brown was indicted for failure to comply with

the order or signal of a police officer under R.C. 2921.331(B), a felony of the third

degree. The offense carried a furthermore specification alleging that the operation

of the motor vehicle caused a substantial risk of serious physical harm to persons or

property. Brown was also charged with two first-degree misdemeanors, one count

of domestic violence, and one count of aggravated menacing.

            On October 14, 2021, Brown entered into a plea agreement, pleading

guilty to attempted failure to comply under R.C. 2923.02, a felony of the fourth
degree, and domestic violence threats under R.C. 2919.25(C), a misdemeanor of the

fourth degree. The state dismissed the remaining charge.

            On December 14, 2021, the trial court suspended the prison term and

fine on the attempted failure to comply charge and suspended the jail time on the

domestic violence charge. Brown was ordered to pay a $250 fine on the domestic

violence charge and was sentenced to five years of community-control sanctions. In

addition, the trial court sentenced Brown to a class two driver’s license suspension

for a period of three years under the attempt charge. The defense objected to the

license suspension arguing that the attempt statute removed the license suspension

from the potential penalties.

            Brown appeals and assigns the following error for our review.

                                Assignment of Error

      The trial court’s sentence is contrary to law.

Law and Analysis

             We review felony sentences under the standard set forth in

R.C. 2953.08(G)(2). State v. Evans, 8th Dist. Cuyahoga No. 110253, 2021-Ohio-

3679, ¶ 10. Under R.C. 2953.08(G)(2), an appellate court ‘“may increase, reduce, or

otherwise modify a sentence’ or vacate a sentence and remand for resentencing.” Id.

However, the court must first “clearly and convincingly” find that (1) certain

statutory sentencing requirements are not supported in the record or (2) that the

sentence is contrary to law. Id.
             “A sentence not authorized by statute is contrary to law.” State v.

Thompson, 8th Dist. Cuyahoga No. 110785, 2022-Ohio-1073, ¶ 7.

              In the instant case, Brown argues that the law does not authorize a

license suspension for a conviction of attempt under R.C. 2923.02. The state argues

that amending R.C. 2921.331(B) failure to comply to attempt is still a felony violation

of R.C. 2921.331(B). Further, under that statute, a court is required to impose a class

two driver’s license suspension. R.C. 2921.331(E) (“In addition to any other sanction

imposed for a felony violation of division (B) of this section, the court shall impose

a class two suspension from the range specified in division (A)(2) of section 4510.02

of the Revised Code.”).

              Statutory interpretation is a matter of law, and therefore, our review

of the trial court’s decision is de novo. Bur. of Workers’ Comp. v. Verlinger, 153

Ohio St.3d 492, 2018-Ohio-1481, 108 N.E.3d 70, ¶ 6. “When examining the actual

language of a statute, words should be given their common and ordinary meaning

unless the legislature has clearly expressed a contrary intention.” Parma v. Burgos,

2019-Ohio-2445, 139 N.E.3d 553, ¶ 3 (8th Dist.), citing Youngstown Club v.

Porterfield, 21 Ohio St.2d 83, 86, 255 N.E.2d 262 (1970); R.C. 1.42.

      A court’s main objective when interpreting a statute is to determine and
      give effect to the legislative intent. Gracetech Inc. v. Perez, 2020-Ohio-
      3595, 154 N.E.3d 1123, ¶ 14 (8th Dist.), citing State ex rel. Solomon v.
      Bd. of Trustees of the Police & Firemen’s Disability & Pension Fund, 72
      Ohio St.3d 62, 65, 647 N.E.2d 486 (1995). We first look to the language
      of the statute itself to determine the intent of the General Assembly.
      Id., citing Stewart v. Trumbull Cty. Bd. of Elections, 34 Ohio St.2d 129,
      130, 296 N.E.2d 676 (1973). When a statute’s meaning is clear and
      unambiguous, we apply the statute as written. Gracetech at id., citing
      Provident Bank v. Wood, 36 Ohio St.2d 101, 105-106, 304 N.E.2d 378
      (1973).

Zipkin v. FirstMerit Bank, N.A., 2021-Ohio-2583, 176 N.E.3d 86, ¶ 16 (8th Dist.).

              Furthermore, under R.C. 2901.04, “sections of the Revised Code

defining offenses or penalties shall be strictly construed against the state, and

liberally construed in favor of the accused.” This has been interpreted to mean that

““‘where there is ambiguity in a criminal statute, doubts are resolved in favor of the

defendant.’”” State v. Bartrum, 121 Ohio St.3d 148, 2009-Ohio-355, 902 N.E.2d

961, ¶ 18, quoting State v. Young, 62 Ohio St.2d 370, 374, 406 N.E.2d 499 (1980),

quoting United States v. Bass, 404 U.S. 336, 92 S.Ct. 515, 30 L.Ed.2d 488 (1971).

              R.C. 2923.02(E)(1) provides that “[w]hoever violates this section is

guilty of an attempt to commit an offense. * * * An attempt to commit any other

offense is an offense of the next lesser degree than the offense attempted.”

              This court has previously addressed the effect of a plea to attempted

failure to comply in State v. Garner, 8th Dist. Cuyahoga Nos. 97948 and 97949,

2012-Ohio-3262. In that case, this court addressed whether a provision of R.C.

2921.331 that required consecutive sentences applied when a defendant pled to the

charge as amended to attempt under R.C. 2923.02.

              In that case, we noted that, statutorily, a “drug abuse offense” includes

“any attempt to commit a violation of R.C. 2925.11.” Garner at ¶ 16, citing State v.

Taylor, 113 Ohio St.3d 297, 2007-Ohio-1950, 865 N.E.2d 37 at ¶ 11, citing
R.C. 2925.01(G)(4).1 The court in Taylor determined that because R.C. 2925.11

included “attempted drug abuse” it was a more specific statute than R.C. 2923.02

and therefore, Taylor’s sentence was governed by R.C. 2925.11 not 2923.02. Taylor

at ¶ 14.

               Based on that analysis, the Supreme Court in Taylor found that “the

crime of attempted possession was one of the crimes delineated in R.C. 2925.11, and

therefore R.C. 2925.11 controlled the sentencing for [attempted possession].”

Garner at id., citing Taylor at syllabus.

              Applying this analysis to R.C. 2921.331, in Garner, we noted that

attempted failure to comply is not part of the crime of failure to comply. “In fact,

unlike the crime of ‘attempted drug possession,’ * * * R.C. 2921.331 does not include

the word ‘attempt’ in any of its provisions or definitions.” Id. at ¶ 17. Accordingly,

this court found that the legislature did not intend “attempted failure to comply” to

be a crime incorporated in R.C. 2921.331. Id. Further, in that case, this court found

that the trial court erred in imposing consecutive sentences as required under R.C.

2921.331 for a conviction of attempted failure to comply. Id. at ¶ 18.

               Consequently, we find that the trial court erred in imposing the

driver’s license suspension under R.C. 2921.331(E). Here, the Revised Code’s

general felony sentencing provisions apply.           R.C. 2923.02(E)(1); 2929.13(A)

(“[U]nless a specific sanction is required to be imposed or is precluded from being


       1R.C. 2925.01(G) defines a “drug abuse offense” as any of the following: (4) “A
conspiracy to commit, attempt to commit, or complicity in committing or attempting to
commit,” any offense listed in R.C. 2925.01(G)(1), (2) or (3), which includes R.C. 2925.11.
imposed pursuant to law, a court that imposes a sentence upon an offender for a

felony may impose any sanction or combination of sanctions on the offender that

are provided in sections 2929.14 to 2929.18 of the Revised Code.”).

             On the other hand, the state argues that R.C. 2921.331(E) applies

because Brown’s conviction is still a “felony violation of division (B)” of R.C.

2921.331, and therefore the license suspension provision applies. We disagree. As

this court noted in Garner, the 1973 Legislative Service Commission noted that R.C.

2923.02 ‘“establishes an attempt to commit any offense as an offense in itself.”’

Garner, 8th Dist. Cuyahoga Nos. 97948 and 97949, 2012-Ohio-3262, at ¶ 18, fn. 1,

quoting R.C. 2923.02 Comments. Based on that and the foregoing analysis, Brown

was convicted of a violation of R.C. 2923.02(A), not 2921.331(B).

              We are aware that this decision is contrary to this court’s earlier

decision in State v. Duncan, 8th Dist. Cuyahoga No. 87518, 2006-Ohio-5024. In

Duncan, the court found that the trial court was permitted to impose a driver’s

license suspension as a sentence for attempted failure to comply under R.C. 2923.02

and 2921.331(B). However, we note that Duncan was decided before this court had

the benefit of the Supreme Court’s analysis in Taylor, 113 Ohio St.3d 297, 2007-

Ohio-1950, 865 N.E.2d 37.       In our view, Garner properly applied Taylor to

R.C. 2921.331, and that finding governs our decision here. Consequently, the trial

court erred in suspending Brown’s license.

             Accordingly, we sustain Brown’s assignment of error and find that his

sentence was contrary to law.
             Judgment reversed and case remanded for the trial court to

resentence the appellant accordingly.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Common Pleas Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR